DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 10-12, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cataldi, Jr. et al. (US Pat. No. 6,117,056, Sept. 12, 2000) (herein “Cataldi”).
Regarding claim 1, Cataldi teaches a chair exercise device 10 (Fig. 2 below) comprises: an anchoring strap 16 (see Fig. 2, 4A and 5 below and col. 3, lines 34-43); at least one securing strap 60,110 (see Fig. 2, 8A-8B below and col. 4, lines 4-43; see also Fig. 3 and col. 5, lines 17-40); 5at least one resistance band 44 (see Fig. 7 below and col. 4, lines 1-23); the anchoring strap 16 comprises a fixed strap body (i.e., where the body extends between belt ends 32,34, see Fig. 4A below) and at least one fixed eyelet 42 (see Fig. 5 below and col. 3, lines 37-43); the at least one securing strap 60 comprises a free strap body 62 (see Figs. 8A-8B below and col. 4, lines 4-43) and a free eyelet 70 (see Figs. 8A-8B below);  10the at least one resistance band 44 comprises a band body 56 (see Fig. 7 below), a proximal end (i.e., left end, see Fig. 7 below), a distal end (i.e., right end, see Fig. 7 below), a first carabiner (i.e., left snap hook 58, see Fig. 7 below, where a carabiner is a type of fastening hook with a spring clip), and a second carabiner (i.e., right snap hook 58, see Fig. 7 below); the at least one fixed eyelet 42 being 

    PNG
    media_image1.png
    254
    218
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    273
    698
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    635
    461
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    573
    408
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    189
    242
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    193
    609
    media_image6.png
    Greyscale


  




Regarding claim 6, Cataldi teaches 10the anchoring strap 16 further comprises a fixed fastener 36A,36B (see Fig. 4A above and col. 3, lines 16-17); and the fixed fastener 36A,36B  being operatively integrated into the fixed strap body, wherein the fixed fastener 36A,36B is used to secure the fixed strap body into a looped configuration.  
Regarding claim 10, Cataldi teaches the at least one securing strap 110 (see Fig. 3 and col. 5, lines 17-40, and Fig. 11A-11B below) further comprises a free fastener 116,118; and the free fastener 116,118 being operatively integrated into the free strap body, 30wherein the free fastener 116,118 is used to secure the free strap body into a looped configuration (as shown in Fig. 3 where the foot securing strap 110 forms a loop around the ankle).  

    PNG
    media_image7.png
    462
    709
    media_image7.png
    Greyscale

Regarding claim 11, Cataldi teaches wherein the free fastener 116,118 is a hook-and-loop fastener 116,118 (see col. 5, lines 17-40).  
Regarding claim 512, Cataldi teaches a chair exercise device 10 (Fig. 2 above) comprises: an anchoring strap 16 (see Fig. 2, 4A and 5 above and col. 3, lines 34-43); at least one securing strap 60,110 (see Fig. 2, 8A-8B above and col. 4, lines 4-43; see also Fig. 3 and col. 5, lines 17-40); 5at least one resistance band 44 (see Fig. 7 above and col. 4, lines 1-23); the anchoring strap 16 comprises a fixed strap body (i.e., where the body extends between belt ends 32,34, see Fig. 4A above), at least one fixed eyelet 42 (see Fig. 5 above and col. 3, lines 
Regarding claim 155, Cataldi teaches the at least one fixed eyelet 42 being a plurality of fixed eyelets 42; and the plurality of fixed eyelets 42 being positioned offset from each other (see Fig. 4A and 5 above and col. 3, lines 37-41).  
Regarding claim 19, Cataldi teaches the at least one securing strap 110 (see Fig. 3 and col. 5, lines 17-40, and Fig. 11A-11B above) further comprises a free fastener 116,118; and the free fastener 116,118 being operatively integrated into the free strap body, 30wherein the free fastener 116,118 is used to secure the free strap body into a looped configuration (as shown in Fig. 3 where the foot securing strap 110 forms a loop around the ankle).  
Regarding claim 20, Cataldi teaches wherein the free fastener 116,118 is a hook-and-loop fastener 116,118 (see col. 5, lines 17-40).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cataldi, as applied to claims 1 and 12 above, in view of Papashvili (US PG Pub. No. 2018/0200559, July 19, 2018).
Cataldi teaches the invention as substantially claimed.
Regarding claim 2, Cataldi teaches the at least one resistance band 44 being a plurality of resistance bands (i.e., for attaching to additional rings 42 to exercise both arms/legs, see col.  3, lines 41-43), but is silent in explicitly teaching that the band body 56 of each of the plurality of resistance bands 44 being configured to be a corresponding resistance from an incrementing series of elastic resistances.  
Papashvili, however, in an analogous art of exercise devices having a plurality of resistance bands 14 (see Fig. 1 below) teaches that each band body of each of the plurality of resistance bands 14 being configured to be a corresponding resistance from an incrementing series of elastic resistances (i.e., where a plurality of resistance bands have different elasticity and resistance tolerances, see para. [0012] and [0025], and Fig. 1 below)

    PNG
    media_image8.png
    456
    708
    media_image8.png
    Greyscale


Regarding claim 3, Cataldi as modified by Papashvili teaches the band body of each of the plurality of resistance bands 14 being chromatically configured (i.e., having different resistance relative to a color of the band 14, see para. [0012] and [0025]) to visually identify each resistance from the incrementing series of elastic resistances.  
Regarding claims 4 and 14, Cataldi teaches the at least one resistance band 44 being a plurality of resistance bands, but is silent in explicitly teaching thatthat the band body of each of the plurality of resistance bands 44 being configured to be a single elastic resistance.  
Papashvili, however, in an analogous art of exercise devices having a plurality of resistance bands 14 (see Fig. 1 below) teaches that each band body of each of the plurality of resistance bands 14 are configured to be a single elastic resistance (i.e., each band 14 having singe elastic resistance which is identifiable by a select color, see para. [0012] and [0025])
It would have been obvious to a person of ordinary skill in the art to substitute the resistance band 44 of Cataldi with a plurality of resistance bands 14 where each band body of each of the plurality of resistance bands 14 are configured to be a single elastic resistance as taught by Papashvili so that a user may interchange resistance bands 14 for a desired amount of resistance between the straps (see para. [0025]).  
Regarding claim 13, Cataldi teaches the at least one resistance band 44 being a plurality of resistance bands (i.e., for attaching to additional rings 42 to exercise both arms/legs, see col.  3, lines 41-43), but is silent in explicitly teaching that the band body 56 of each of the plurality of resistance bands 44 being configured to be a corresponding resistance from an incrementing series of elastic resistances and 10the band body of each of the plurality of resistance bands being 
Papashvili, however, in an analogous art of exercise devices having a plurality of resistance bands 14 (see Fig. 1 above) teaches that each band body of each of the plurality of resistance bands 14 being configured to be a corresponding resistance from an incrementing series of elastic resistances and the band body of each of the plurality of resistance bands being chromatically configured to visually identify each resistance from the incrementing series of elastic resistances (i.e., where the resistance bands have different elasticity and resistance tolerances which are identifiable by color, see para. [0012] and [0025], and Fig. 1 above)
It would have been obvious to a person of ordinary skill in the art to substitute the resistance band 44 of Cataldi with a plurality of resistance bands 14 being configured to be a corresponding resistance from an incrementing series of elastic resistances, each of the plurality of resistance bands being chromatically configured to visually identify each resistance  as taught by Papashvili so that a user may interchange resistance bands 14 for a desired amount of resistance between the straps (see para. [0025]).  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cataldi, as applied to claims 1 and 12 above, in view of Lindsay (US Pat. No. 2018/0229068, Aug. 16, 2018).
Cataldi teaches the invention as substantially claimed.
Regarding claims 157 and 16, Cataldi  is silent in explicitly teaching wherein the fixed fastener 36A,36B is a hook-and-loop fastener.  
Lindsay, however, in an analogous art of exercise devices for attaching exercise bands to a piece of furniture (such as a chair, see Abstract, paras. [0018], [0032]) teaches an anchoring strap 102 having hook and loop fasteners 104,106 (see Fig. 1) for securing the strap 102 to fit the furniture (see para. [0019]) 
.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cataldi, as applied to claims 1 and 12 above, in view of Wu (UG PG Pub. No. 2007/0173387, July 26, 2007).
Cataldi teaches the invention as substantially claimed.
Regarding claims 8 and 17, Cataldi teaches the free strap body 62 being configured into a looped configuration, but is silent in explicitly teaching that the at least one securing strap 60 further comprises a tubular handle; and the free strap body 62 traversing through the tubular handle.
Wu, however, in an analogous art of exercise devices teaches a securing strap (i.e., handle 2) having a tubular handle 21 with a free strap 24 traversing through the tubular handle 21 to provide a grip (see para. [0036], and Fig. 1 below).

    PNG
    media_image9.png
    432
    644
    media_image9.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to substitute the securing strap 60 of Cataldi with an alternative securing strap 2 having a tubular handle 21 with 
Regarding claims 9 and 18, Cataldi as modified by Wu teaches the at least one securing strap 2 further comprises a gripping sleeve (i.e., protective padding member 25); and  25the gripping sleeve 25 being mounted around the tubular handle 21 (see Wu, para. [0036] and Figs. 1 and 2).

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bobich (US Pat. No. 5,263,916), Lujan (US Pat. No. 10,493,314), Marotta (US Design Pat. D644,280).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDREW S LO/Primary Examiner, Art Unit 3784